DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s RCE filed on 11/23/2021. Claims 1-12 having been cancelled. Claims 13, 14, 18, and 19 have been amended. Claims 13-22 are currently pending and have been examined. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/23/2021 has been entered.

Claim Objection
Claim 13 recites “generate an electronic ballot based the ballot template and the received request.” Examiner believes that the applicant meant to say ‘based on’. A proper response is expected and appreciated.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

5.	Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “generate an electronic ballot based [on] the ballot template and the received request.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘generate an electronic ballot based [on] the ballot template and the received request.’ The applicant’s description does not recite generating an electronic ballot based on the ballot template and the received request. Therefore, the Examiner considers this to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.	

6.	Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites “receive a request for a ballot”, and “thereon, the ballot to be filled in by a voter corresponding to the voter identification information.”
	Examiner considers that one of ordinary skill in the art would be unclear as to which ballot the applicant is referring to in the recited portions. Is the applicant referring to the electronic ballot, the physical ballot, the ballot template or something else? 
	For purposes of compact prosecution, Examiner will consider that the applicant meant ‘physical ballot’ in both instances.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 13-17 are directed to a System, and claims 18-22 is directed to a Method. Therefore, claims 13-22 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 13 recites: A system for secure voting, the system comprising: 
	a computer processor one or more computer processors configured to: 
	create an electronic ballot template using ballot creation information; 
	receive a request for a ballot, the request comprising voter identification information; 
	register, on a block chain, the request; 
	create a pseudo-anonymous voter ID using the voter identification information; 
	register, on the block chain, the relationship between the pseudo-anonymous voter ID and the voter identification information; and 
	generate an electronic ballot based the election ballot template and the received request;
generate a ballot identifier based on at least the electronic ballot and the pseudo- anonymous voter ID; and
	a printer configured to print a physical ballot based on the generated electronic ballot, 
	the physical ballot having the ballot identifier, thereon
	the ballot to be filled in by a voter corresponding to the voter identification information.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of a creating and collecting votes. The votes include creating, collecting, and processing individual ballots from voters. 
	Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the generating, printing, processing and comparing aspects of certain methods of organizing human activity.
The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.


Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. computer processor, processing device, and printer) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 13 (System) or claim 18 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 


Dependent claim analysis:
Dependent claims 14 and 19 further recite “further comprising mail processing equipment configured to: send, to a voter associated with the pseudo-anonymous voter ID, the physical ballot; receive, from the voter associated with the pseudo-anonymous voter ID, the physical ballot having ballot selections made thereon; identify the address of the entity responsible for counting the votes on the physical ballot based on the ballot identifier; and direct the physical ballot on to the entity responsible for counting the votes on the physical ballot.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 14 and 19 are patent ineligible.
Dependent claims 15 and 20 further recite “comprising a secure database configured to: receive ballot selections from the voter; and determine if the secure database had previously received ballot selections from the same voter.” This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract 
Dependent claims 16 and 21 further recite “the secure database is further configured to flag the voter for a fraud investigation if the secure database had previously received ballot selections from the same voter.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 16 and 21 patent ineligible.
Dependent claim 17 and 22 further recite “the secure database is further configured to designate at least one of the ballot selections to not be counted in a final vote tally.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 17 and 22 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 13-22 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US20070095909), Kaplan et al (US20120330732) “Kaplan”, and further in view of Sheng et al (US20170221052) “Sheng”

Regarding claim 13, Chaum teaches: A system for secure voting, the system comprising: 
	one or more computer processors configured to: 
	create an electronic ballot template (e.g. pre-printed form) using ballot creation information; (Fig. 2, 4, and 5, [0016] Instead of recording the vote electronically for later transmission by those running the election (often through a physical device anyway such as a memory card), however, they print the vote as a form that is provided to the voter for casting. In  Furthermore, it is believed often less costly, time consuming and cumbersome to generate audio in various languages compared to typesetting and laying out corresponding forms).
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that an electronic ballot template can be created from notes on paper using ballot creation information.
	receive a request for a ballot, the request comprising voter identification information; ([0122] Generally, a voter in attendance at a polling place enters a voting process by "checking in," where a decision is made to allow the voter to vote. [0123] An example single station system is a so called "kiosk," where the voter provides information establishing the right to vote and then votes on the same machine, typically in a public place such as a shopping or transportation center.)
	register (e.g. with the poll worker), [on a blockchain], the request; ([0217] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away.)”
	create a pseudo-anonymous voter ID (random number, Fig. 6a) using the voter identification information; and ([0196] Turning now to FIG. 6, disclosed are some example "splitable" symbologies, those that can be identified uniquely even when only a left or right half is provided. The example 6a shows the same set of digits repeated on each side of the split line. FIG. 6b and 6c show barcodes (of the common 3 of 9 type, as an example), such that each bar spans the split. [0122] Generally, a voter in attendance at a polling place enters a voting process by "checking in," where a decision is made to allow the voter to vote.)

	register, [on the blockchain], the relationship between the pseudo- anonymous voter ID and the voter identification information; ([0217] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away.)”
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, when the voter hands the voting record to the poll worker, there is voter identification being transferred from the requested ballot. The portion of the ballot handed to the poll worker represents pseudo-anonymous voter ID as the scratch off portion is the new “voter id”.Filing Date:August 10, 2018
	generate an electronic ballot based the ballot template and the received request -3-Application No.: 16/101248([0082] Other example systems develop a cleartext readable ballot and encrypted vote receipt as a result of a voter marking selected candidates with a single mark. Other examples produce an encrypted receipt and an encrypted vote, where the encrypted vote is preferably sent in for counting and the receipt retained by the voter. Still other systems turn a ballot into an encrypted receipt that bears authentication codes that can be used to vote remotely. The first two are particularly well suited to attendance voting, as well as mail in. The third is believed attractive primarily for mail-in voting as it does not require special tools to mark and produces an encrypted ballot. The fourth is well suited to remote voting where a physical ballot is not returned by the voter.)
	generate a ballot identifier (e.g. identifier) based on at least the electronic ballot and the pseudo-anonymous voter ID; and ([0196] Turning now to FIG. 6, disclosed are some example "splitable" symbologies, those that can be identified uniquely even when only a left or right half is provided. The example 6a shows the same set of digits repeated on each side of the split line. FIG. 6b and 6c show barcodes (of the common 3 of 9 type, as an example), such that each bar spans the split [0470] In preferred embodiments it is desired that voters be unable to easily record identifiers for their ballots, since this can be used in various so-called "improper influence" schemes. One example of hiding means is by microstructure that requires special equipment to read, such as light, magnification, chemical development, electromagnetic readers, etc.)
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is a random number assigned to a voter when they request the ticket as shown in Fig. 6a.
	Examiner considers that the portion of the limitation that recites "generate a ballot identifier " is non-functional because is merely describes, at least in part, the generating of a ballot, however, applicant is not positively reciting a step where the ballot identifier is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Chaum does not recite however, Kaplan recites:
	a printer configured to 
	print a physical ballot based on the generated electronic ballot, the physical ballot having the ballot identifier, ([0028] The ballot box may be a digital ballot box or a paper ballot box. A digital ballot box can be easily replicated, encrypted, transmitted to an 
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is necessary to print the ballots keeping them in order and assigned to the proper voter tallies.
	thereon, the ballot to be filled in by a voter corresponding to the voter identification information ([0048] The ballot assignment process 225 determines what ballot 242 will be presented to the voter. The ballot assignment process 225 includes assessing one or more data items regarding the voter and data determining which ballot style from the ballot repository 230 should be presented. The process may use an "address ballot locator" in which voter-provided address information is used to determine the correct ballot based on where the voter lives. Alternatively, the correct ballot may be determined by looking up the voter's identifying information in the voter registration repository 220, which can indicate the voter's precinct, district, or ballot style. Additionally, or alternatively, the process may accept direct input from the voter of a precinct, district, or ballot identifier.
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is necessary to print the ballots keeping them in order and assigned to the proper voter tallies.
	Examiner notes that the portion of the limitation which recites “thereon, the ballot to be filled in by a voter corresponding to the voter identification information”, found in the printing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the printing system of Kaplan in order to keep voter information from non-authorized personnel. The unique ID may be permanently stored with the voting selections in a read only secure voting module that maintains voter anonymity while preventing any further physically writing thereto.
	Neither Chaum nor Kaplan explicitly recite ‘registering on a blockchain’, however Sheng recites, at least, ‘registering (i.e. recorded) on a blockchain’: [0104] Crypto (e.g., Bitcoin) voting and conditional actions. For example, SOCOACT allows for electronic voting where votes are recorded on blockchain, and conditional and fractional voting is also enabled (at least in part) on block chain. If candidate A is losing, vote A, but if candidate A is winning vote C, if candidate B is winning vote half for A and half for B.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the printing system of Kaplan and recording the votes on the blockchain of Sheng. It is well known in the art that Blockchain data is immutable and therefore the best choice for protecting data.
 In regards to claim 18, method claim 18 corresponds generally to system claim 13, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 14, Chaum teaches: The system of claim 13, w further comprising mail processing equipment configured to:
	send, (e.g. mail-in) to a voter associated with the pseudo-anonymous voter ID (see Fig. 6a), the physical ballot (e.g. “scratch off”); ([0026] It is often desired in voting 
	receive, from the voter associated with the pseudo-anonymous voter ID, the physical ballot having ballot selections made thereon; ([0076] The link between the ballots and the tabulation process is the coded vote, which is printed on the ballot form in such a way that it (or at least a part of it) is included on every half that is released to a voter. It remains to convince the voter that (at least with reasonable probability) this coded vote is formed correctly from the actual vote.)
	identify the address of the entity responsible for counting the votes on the physical ballot based on the ballot identifier; and (Fig. 60A-73D, [0052] FIG. 60 is a combination block, flow, functional, schematic diagram, of an exemplary embodiment of a paper-based polling-place sign-in and forms in accordance with the teachings of the present invention).
	direct the physical ballot on to the entity responsible for counting the votes on the physical ballot ([0074] An example application for attendance voting is as follows: The voter first makes a selection of candidates, for instance by substantially known techniques, such as marking a form and scanning it in or by using a man-machine interface such as a touchscreen. A "ballot form" is then generated and printed that unambiguously shows the voter's choices….The non-selected part is destroyed (or retained in whole or part by the polling place). Authentication of the selected part is provided, such as by special paper, printing, ink, attachments, digital signature and/or posting on a network by the voting authorities).


Regarding claim 15, Chaum teaches: The system of claim 13, further comprising a secure database configured to: 	
	receive ballot selections from the voter; and determine if the secure database had previously received ballot selections from the same voter ([0127] Consider a two stage system. The voter takes with him from the first station to the second, for example, nothing special, some information carrier, or an active device. When nothing is taken, the ballot style requirements can be communicated by other means, such as a network connection between the two stations. When information is taken, such as by a code printed on a piece of paper that the voter enters on the second station or a passive ID tag, the information can determine the ballot style. In either of these two cases, if the voter is to be kept from voting a second machine, or for a second time, by the information, then it should presumably identify the voter instance and then could also be used for linking as mentioned).
 In regards to claim 20, method claim 20 corresponds generally to system claim 15, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US20070095909), Kaplan et al (US20120330732) “Kaplan”, Sheng et al (US20170221052) “Sheng”, and further in view of Reardon (US20020084325).

Regarding claim 16, Chaum  does not explicitly teach investigation of voting fraud and removal of votes, however, Reardon, from a same or analogous art teaches:  The system of claim 15 wherein the secure database is further configured to 
	flag the voter for a fraud investigation if the secure database had previously received ballot selections from the same voter ([008] By means of a unique ballot number and a printed receipt, it is also possible for a voter to subsequently confirm that the voter's intended vote was properly included in the final tally and to even identify the printed ballot in the event that allegations of fraud arise. [0016] By whichever of many means that a receipt is printed, this receipt may subsequently be used by the voter, as described elsewhere, to confirm that the votes were properly tallied in the final count or in an investigation of vote tampering).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘database of printed ballots’ of Chaum to include the printing system of Kaplan, the recording the votes on the blockchain of Sheng with the ‘fraud detection and investigation’ of Reardon in order to keep the voting systems safe and secure. As Reardon states: 
[0007] This invention relates in general to a voting system that combines the speed and accuracy of computer technology with the advantages of paper ballots in a novel fashion that produces numerous advantages in terms of speed, ease of use, and multiple levels of verification.

 In regards to claim 21, method claim 21 corresponds generally to system claim 16, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 17, Chaum does not explicitly teach investigation of voting fraud and removal of votes, however, Reardon, from a same or analogous art teaches:
	designate at least one of the ballot selections to not be counted in a final vote tally ([0032] It is most noteworthy that this voting system offers multiple levels of verification and redundancy for recovery of votes that might otherwise be spoiled. First, the scanned count of the paper ballots is a means of confirming that the electronic tally has not been altered by hackers or corrupt election officials or employees. Second, if a large number of voters are suspicious that their votes are not being properly counted, they can use their receipts to verify 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘database of printed ballots’ of Chaum to include the ‘the printing system of Kaplan, the recording the votes on the blockchain of Sheng with the ‘fraud detection and investigation’ of Reardon in order to keep the voting systems safe and secure. As Reardon states: 
[0007] This invention relates in general to a voting system that combines the speed and accuracy of computer technology with the advantages of paper ballots in a novel fashion that produces numerous advantages in terms of speed, ease of use, and multiple levels of verification.

 In regards to claim 22, method claim 22 corresponds generally to system claim 17, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on pages 7-8 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A. 
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of ‘electronic ballot, blockchain and computer automation’, the claims are concerned with processing secure ballots with the identity of the user being hidden. Which falls clearly within the scope of certain methods of organizing human activity. Examiner further considers adding the word ‘electronic’ does not move the claims into eligibility.
	Applicant argues on pages 7-8 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of manipulating ballot information in order to securely record and maintain anonymity. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
	Example 42 is not factually analogous to the present claims. Example 42 is concerned with  “a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users (pg. 18 of the Subject Matter Eligibility Examples) which differs from the claimed abstract idea of ‘creating, registering, generating, printing, as well as the sending and receiving of ballots. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Arguendo, even if Example 42 was analogous, the office is not bound by the Subject Matter Eligibility Examples. They are merely that…examples.
	Applicant argues on pages 5-6 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant claims: 

"create an electronic ballot template using ballot creation information," 
"generate an electronic ballot based the ballot template and the received request;
“generate a ballot identifier based on at least the electronic ballot and the pseudo-anonymous voter ID," and 
"a printer configured to print a physical ballot based on the generated electronic ballot, 	the physical ballot having the ballot identifier thereon;”
“the ballot to be filled in by a voter corresponding to the voter identification information." 
“receive a request for a ballot containing voter identification information."
"register, on the blockchain, the relationship between the pseudo-anonymous voter ID and the voter identification information."

Applicant claims that none of Chaun, Anderson, and/or Sheng teach or suggest these 
features.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Chaum (cited above) and portions of the newly cited reference: Kaplan, that read on the newly amended claims. Because applicant’s remarks do not address the newly cited portions of Chaum or Kaplan, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Moran, (US20170006008), System and Method of Providing Identity Verification Services; Green, (US20130006719), System and Method for Elections and Government Accountability; Challener, (US6081793), Method and System for Secure Computer Moderated Voting; Contorer, (US20120248185), Method for Remaking Voter-Generated Ballots; Garfinkle, (US20120053997), Voting Process facilitating method for election;
Greenway, (US20060049252), Incoming Mailed Ballot Packages Processing Method; Winnett, (US20020158118), Computerized Voting Verification Method].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685